FILED:  May 19, 2000
IN THE SUPREME COURT OF THE STATE OF OREGON
KYLE STINCHFIELD,
		Petitioner,
	v.
HARDY MYERS, Attorney General,
State of Oregon,
	Respondent.
(SC S47431)
	En Banc
	On petition to review ballot title.
	Submitted on the petition and answering memorandum April 19,
2000.
	Bruce A. Bishop, of Harrang Long Gary Rudnick PC, Salem,
filed the petition for petitioner.  With him on the petition was
James E. Mountain, Jr.
	Rolf C. Moan, Assistant Attorney General, Salem, filed the
answering memorandum.  With him on the memorandum were Hardy
Myers, Attorney General, and Michael D. Reynolds, Solicitor
General.
	PER CURIAM
	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).	





	PER CURIAM

	This is a ballot title review proceeding brought under
ORS 250.085(2).  Petitioner is an elector who timely submitted
written comments concerning the content of the draft ballot title
submitted to the Secretary of State and who therefore is entitled
to seek review of the ballot title certified by the Attorney
General.  See ORS 250.085(2) (setting that requirement).
	The ballot title that the Attorney General certified in
this case, for Initiative Petition 161 (2000), is identical to
the certified ballot title that he certified for Initiative
Petition 134 (2000).  Petitioner's challenge to the ballot title
for Initiative Petition 134 was before this court in
Partridge/Stinchfield v. Myers, ___ Or ___, ___ P2d ___ (April
13, 2000).  
	Petitioner concedes that Initiative Petitions 134 and
161 are so similar that the Attorney General properly certified
identical ballot titles.  Nonetheless, he contends, the "yes"
result statement and the summary fail to comply substantially
with the requirements of ORS 250.035(2)(a) to (d) (1997). (1)  In
doing so, petitioner reiterates the arguments that he made in his
challenge to the Attorney General's certified ballot title for
Initiative Petition 134.
	As we explained in Partridge/Stinchfield, we have
considered petitioner's arguments concerning the ballot title
certified by the Attorney General.  We conclude that petitioner
has not shown that the Attorney General's certified ballot title
fails to comply substantially with the standards for such ballot
titles set out in ORS 250.035(2)(a) to (d) (1997).  See ORS
250.085(5)  (setting out standard of review).  Accordingly, we
certify to the Secretary of State the following ballot title:
CREATES HEALTH CARE PLAN FUNDED BY ADDITIONAL INCOME, PAYROLL TAXES


		RESULT OF "YES" VOTE: "Yes" vote creates health
plan for medically necessary services; additional
income, payroll taxes fund plan.
		RESULT OF "NO" VOTE: "No" vote leaves current
health insurance, workers' compensation systems
unchanged; rejects additional income, payroll taxes.
		SUMMARY:  Creates Health Care Finance Plan to pay
for all medically necessary health services (including
services for injured workers) regardless of preexisting
conditions.  All residents are eligible.  Creates board
to establish compensation schedules for services; may
issue revenue bonds.  To fund plan, creates additional
progressive income tax not to exceed 3.8% of state's
taxable income, additional employer payroll tax not to
exceed 9% of total statewide wages.  Board to set
rates.  Authorizes certain tax credits.  Requires
contributions by workers' compensation insurers, self-insured employers.

	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).	


1. 	The 1999 Legislature amended ORS 250.035(2) (1997).  Or
Laws 1999, ch 793, § 1.  However, section 3 of that 1999
enactment provides, in part:
 	"The amendments to ORS 250.035 by section 1 of
this 1999 Act do not apply to any ballot title prepared
for:


		"(a) Any initiative petition that, if filed with
the Secretary of State with the required number of
signatures of qualified electors, will be submitted to
the people of the general election held on the first
Tuesday after the first Monday in November 2000 * * *."

The present measure is one of those to which the 1999 act does
not apply.  We therefore apply the pertinent provisions of ORS
250.035(2) (1997).

Return to previous location.